Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 20 is not enabling because it claims using optical sensing means in combination with magnetic sensing means while the description of the invention describes two different embodiments of either optical or magnetic, but does not detail an embodiment using both optical and magnetic sensing means.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (10,913,527) in view of Nakamura et al (6,922,899).
The device as claimed is substantially disclosed by Huynh with a flight control surface position sensor assembly for an aircraft, with a position indicator (transducer) positioned on a pulley, wherein: the pulley is secured to the aircraft; and the pulley engages a cable associated with a flight control surface of the aircraft; but lacks a sensor which senses rotation of the position indicator with rotation of the pulley.  Nakamura et al teaches using a position indicator to determine the rotational position of a disk.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the transducer of Huynh with the position indicator of Nakamura et al as an alternative position indicator of the pulley of Huynh.

With respect to claim 5 the combination of Huynh in view of Nakamura et al disclose the first portion of the plurality of adjacent portions (2 of Nakamura et al) includes: a first edge and a second edge spaced apart from the first edge; and the first and second edges of the first portion of the plurality of adjacent portions extend in a radial direction relative to a central axis of rotation of the pulley; and the second portion of the plurality of adjacent portions includes: a first edge, which abuts and extends along the second edge of the first portion, and a second edge spaced apart from the first edge; and the first and second edges of the second portion of the plurality of adjacent portions extend in a radial direction relative to the central axis of rotation of the pulley.
With respect to claim 6 the combination of Huynh in view of Nakamura et al disclose a first width dimension of the first portion and a second width dimension of the second portion are equal (2 in Nakamura et al).
With respect to claim 7 the combination of Huynh in view of Nakamura et al disclose the sensor is an optical sensor (3,5 as taught by Nakamura et al).
With respect to claim 17 the combination of Huynh in view of Nakamura et al disclose the method as claimed including the steps of positioning a position indicator onto a pulley (Huynh), wherein: the pulley is secured to the aircraft (Huynh); and the .
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (10,913,527) in view of Nakamura et al (6,922,899) as applied to claims 1, 2, 5-7, and 17 above, and further in view of Dudde et al (2008/0202862).
The device and method as claimed is disclosed by the combination of Huynh in view of Nakamura et al as stated in the rejection recited above for claims 1, 2, 5-7, and 17, but lack the first visual appearance of the first portion of the plurality of adjacent portions is a first color and the second visual appearance of the second portion of the plurality of adjacent portions is a second color with the colors being black and white (claim 4).  Dudde et al teaches using contracting colors (black and white) on the adjacent portions to distinguish between the two portions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use contrasting colors (black and White) on the adjacent portions in the combination of Huynh and Nakamura et al as taught by Dudde et al to distinguish between the two portions.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (10,913,527) in view of Nakamura et al (6,922,899) as applied to claims 1, 2, 5-7, and 17 above, and further in view of An et al (2011/0210238).
The device and method as claimed is disclosed by the combination of Huynh in view of Nakamura et al as stated in the rejection recited above for claims 1, 2, 5-7, and .
Claims 1, 2, 5, 6, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (10,913,527) in view of Zak (8,169,214).
The device as claimed is substantially disclosed by Huynh with a flight control surface position sensor assembly for an aircraft, with a position indicator (transducer) positioned on a pulley, wherein: the pulley is secured to the aircraft; and the pulley engages a cable associated with a flight control surface of the aircraft; but lacks a sensor which senses rotation of the position indicator with rotation of the pulley.  Zak teaches using a position indicator to determine the rotational position of a disk.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the transducer of Huynh with the position indicator of Zak as an alternative position indicator of the pulley of Huynh.
With respect to claim 2 the combination of Huynh in view of Zak disclose the position indicator (Zak) comprises a plurality of adjacent portions (30 of Zak) of the position indicator positioned circumferentially about a central axis of rotation of the pulley; a first portion of the plurality of adjacent portions has a first visual appearance; 
With respect to claim 5 the combination of Huynh in view of Zak disclose the first portion of the plurality of adjacent portions (30 of Zak) includes: a first edge and a second edge spaced apart from the first edge; and the first and second edges of the first portion of the plurality of adjacent portions extend in a radial direction relative to a central axis of rotation of the pulley; and the second portion of the plurality of adjacent portions includes: a first edge, which abuts and extends along the second edge of the first portion, and a second edge spaced apart from the first edge; and the first and second edges of the second portion of the plurality of adjacent portions extend in a radial direction relative to the central axis of rotation of the pulley.
With respect to claim 6 the combination of Huynh in view of Zak disclose a first width dimension of the first portion and a second width dimension of the second portion are equal (30 in Zak).
With respect to claim 10 the combination of Huynh in view of Zak disclose the position indicator comprises a plurality of adjacent portions (30 Zak) of the position indicator positioned circumferentially about a central axis of rotation of the pulley, wherein: a first portion of the plurality of adjacent portions of the position indicator has a magnetic field strength (30 Zak); and a second portion (can be read as 30 S of Zak or between adjacent 30 of Zak) of the plurality of adjacent portions of the position indicator adjacent to the first portion of the plurality of adjacent portions has a different magnetic field strength than the magnetic field strength of the first portion of the plurality of adjacent portions.
.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (10,913,527) in view of Zak (8,169,214) as applied to claims 1, 2, 5, 6, 10, and 17 above, and further in view of Vinarcik (6,640,451).
The device and method as claimed is disclosed by the combination of Huynh in view of Zak as stated in the rejection recited above for claims 1, 2, 5, 6, 10, and 17, but lack the first portion comprises a ferromagnetic material and the second portion adjacent to the first portion has an absence of the ferromagnetic material.  Vinarcik teaches using the first portion comprises a ferromagnetic material 14a and the second portion adjacent to the first portion has an absence of the ferromagnetic material (gap between 14a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gap between the magnets of the combination of Huynh and Zak as a nonferromagnetic material as taught by Vinarcik as an alternative position indicator.
With respect to claim 12 the combination of Huynh in view of Zak and Vinarcik discloses the first portion includes: a first edge and a second edge spaced apart from the first edge (30 Zak); and the first and second edges of the first portion extend in a radial direction relative to a central axis of rotation of the pulley; and the second portion 
With respect to claim 13 the combination of Huynh in view of Zak and Vinarcik discloses a first width dimension of the first portion and a second width dimension of the second portion are equal (30 Zak).
With respect to claim 14 the combination of Huynh in view of Zak and Vinarcik discloses the sensor is a magnetic field sensor (30 Zak).
With respect to claim 15 the combination of Huynh in view of Zak and Vinarcik discloses the magnetic field sensor comprises a first magnetic sensing field and a second magnetic sensing field wherein the first and the second magnetic sensing fields are positioned adjacent to one another (30 Zak).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (10,913,527) in view of Zak (8,169,214) as applied to claims 1, 2, 5, 6, 10, and 17 above, and further in view of Shirai et al (6,629,371).
The device and method as claimed is disclosed by the combination of Huynh in view of Zak as stated in the rejection recited above for claims 1, 2, 5, 6, 10, and 17, but lack positioning the position indicator onto the pulley includes positioning a film onto the pulley.  Shirai et al teaches positioning a film on the rotating member.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the magnets to the rotating member of the combination of Huynh and Zak with a film as taught by Shirai et al to secure the magnets to the rotating member.
With respect to claim 19 the combination of Huynh in view of Zak and Shirai et al discloses positioning the film onto the pulley further includes: positioning the film (Shirai et al) onto the pulley with the film having a plurality of adjacent portions positioned circumferentially about a central axis of rotation of the pulley with a first portion having a first visual appearance of the plurality of adjacent portions and a second portion having a second visual appearance which is adjacent to the first portion; or positioning the film onto the pulley with the film having a plurality of .
Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855